DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                              SEAN MOORE,
                                Appellant,

                                     v.

                        TERESA KELSO-MOORE,
                              Appellee.

                              No. 4D14-1189

                           [November 19, 2014]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Dale C. Cohen, Judge; L.T. Case No. 13-
10749 FMCE.

  Karen Coolman Amlong, Jennifer Daley and Alison Churly-Davis of The
Amlong Firm, Fort Lauderdale, for appellant.

   Liana M. Carrozza and Joel L. Kirschbaum of Kirschbaum, Birnbaum,
Lippman & Gregoire, PLLC, Fort Lauderdale, for appellee.

WARNER, J.

    A husband appeals an order granting the wife’s motion for temporary
relief of an award of attorney’s fees in this dissolution of marriage action.
The trial court found that the hours expended were unreasonable but
failed to determine a reasonable number of hours or specify the reasonable
hourly rate. Because the amount awarded appears inconsistent with the
trial court’s pronouncements, we must reverse and remand for further
proceedings.

   Although the husband stipulated to the reasonableness of the hourly
rate charged by the principal lawyer representing the wife, he contested
the reasonableness of the hours billed. The court agreed with his
assessment, noting that the wife’s firm had expended 500.3 hours for the
about the same work that the husband’s firm had expended 154.35 hours.
The wife’s law firm had used block billing, which made it impossible to
determine the reasonableness of the hours expended on several matters.
Moreover, the court found in its review of the wife’s attorney’s billing that
the firm engaged in “excessive hand holding” for the wife. The court,
however, did not make any findings as to the reasonable number of hours
or reasonable hourly rates of law firm members. Instead, it ordered the
husband to pay $97,538.70 in attorney’s fees to date, as well as $6,200 in
temporary costs, less the $12,000 previously paid by the husband.

    Try as we might, we cannot decipher these numbers to determine
whether the award to the wife is an abuse of discretion, particularly given
the fact that the trial court appears to have sided with the husband
regarding the excessiveness of the hours spent by the wife’s firm in the
litigation. Although in Piluso v. Piluso, 622 So. 2d 117 (Fla. 4th DCA 1993),
we held that it is not per se reversible error when the trial court fails to
make explicit findings in support of a temporary award of fees, we
concluded that the record in Piluso contained sufficient evidence to
support the amount of fees awarded. We cannot say the same in this case.
The fees awarded appear to be the lion’s share of the hours expended,
which would conflict with the trial court’s other findings. Consequently,
we reverse and remand for the trial court to make sufficient findings on
reasonable hours and hourly rates, without which we cannot conduct a
meaningful review. See, e.g., Bogos v. Bogos, 821 So. 2d 383 (Fla. 2d DCA
2002).

   The husband also contends that there was no evidence to support the
reasonableness of the hourly rate of the associate and paralegal who
worked on the file. However, section 61.16(1), Florida Statutes, expressly
does not require corroborating expert testimony to support an award of
fees. As the wife’s principal attorney testified to the rates charged and the
husband provided no contrary evidence, the trial court could rely on those
rates in setting the fee.

   The remaining issue the husband raises concerns the interpretation of
a mediation agreement provision regarding prevailing party attorney’s fees
and how it applies to the issues in this case. Resolution of this issue is
premature for the purpose of awarding temporary attorney’s fees.

   Reversed and remanded for further proceedings consistent with this
opinion.

MAY and CONNER, JJ., concur.

                            *         *        *

   Not final until disposition of timely filed motion for rehearing.


                                     2